IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TERRANCE KWAN KEITH,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-2163

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 8, 2017.

An appeal from the Circuit Court for Baker County.
James M. Colaw, Judge.

Andy Thomas, Public Defender, Steven L. Seliger, Assistant Public Defender, and
Justin Karpf, Assistant Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Daniel R. Krumbholz, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WINOKUR, JAY, and M.K. THOMAS, JJ., CONCUR.